ANN WALSH BRADLEY, J.
¶ 26. (dissenting).
Although I agree with the conditions of practice and costs imposed by the majority, I disagree with its determination as to the appropriate level of discipline. The majority concludes that a public reprimand is sufficient. Given the pattern of conduct and the state of the evidence, I think that a public reprimand is too lenient. I instead would impose a 60-day suspension of Attorney LeSieur's license.
¶ 27. Attorney LeSieur has been arrested five times for operating while under the influence of alcohol (OWI) and has three convictions for that offense. The first arrest was in 1991. It resulted in a conviction which apparently was overturned "on constitutional grounds."1 The second OWI arrest was in 2001. The case was transferred from Vilas County to another jurisdiction which did not pursue the prosecution.2
*359¶ 28. The third, fourth, and fifth arrests resulted in three convictions in May 2003, May 2004, and October 2006. As the majority correctly states: "On October 28, 2006, eight days after he agreed to the consensual private reprimand for his second OWI conviction, Attorney LeSieur once again operated a motor vehicle while intoxicated and was arrested." Majority op., ¶ 4. It is this third conviction (fifth arrest) which is before us in the present disciplinary proceeding.
¶ 29. As part of its rationale for imposing a public reprimand rather than a private reprimand, the majority concludes that "it is clear that a private reprimand would not be sufficient to deter Attorney LeSieur from further alcohol-related misconduct." Id., ¶ 17. I think that the majority is mistaken if it thinks that a public reprimand here is sufficient to deter further alcohol-related misconduct.
¶ 30. I see this case as similar to our recent case of Disciplinary Proceedings Against Brandt, 2009 WI 43, 317 Wis. 2d 266, 766 N.W.2d 194. In that case, Attorney Brandt was also the subject of five OWI offenses. The majority imposed only a public reprimand for his violation of former SCR 20:8.4(b) which provided in part that it is professional misconduct for a lawyer to commit a criminal act that reflects adversely on the lawyer's fitness to practice as a lawyer.3
*360¶ 31. I dissented in Brandt. Given the repeated nature of the conduct and the equivocal state of the evidence on the question of maintaining sobriety, I thought that the discipline was too lenient. Brandt, 317 Wis. 2d 266, ¶ 56.
¶ 32. Those same reasons also apply here. I would impose a 60-day suspension of Attorney LeSieur's license. Accordingly, I respectfully dissent.

 1t appears from the record that "overturned on constitutional grounds" is Attorney LeSieur's description of what happened. There is no further evidence in this record which illuminates the history of that conviction.


 Although there is little in the record about this case, it appears that it was transferred to tribal court jurisdiction in Lac Du Flambeau and not prosecuted.


 One of the conditions of Attorney Brandt's continued practice of law was that he refrain from the consumption of alcohol. On June 4, 2010, the Office of Lawyer Regulation filed a report of Attorney Brandt's noncompliance with the no-alcohol condition. Attached to the report was a January 26, 2010 Minnesota District Court complaint indicating a pending action against Attorney Brandt who was charged with alcohol-related offenses.